PD-0673-15
                             No.   PD-


                                                                   KECff^D IN
                                   IN         THE                COURT OF CRfPJNAL APPEALS
                    COURT OF CRIMINAL APPEALS OF, TEXAS                J[}^ 19 2015

                                                                 AbelAcosta.Cterk
                      JAMARIOS LECHRISTOPHER CANTON,
                                                            Appellant-Petitioner



                             THE STATE OF TEXAS,
                                                             Appellee-Respj^gcgtJ |\|
                                                                 COURT OF CRIMINAL APPEALS
              On Petition Seeking Discretionary Review Of
                   Court Of Appeals No. 12-12-00118-CR                   JUN 19 2015
    Court Of Appeals For The Twelfth Court Of Appeals District
             Affirming The Conviction And Sentence In    A.
               Trial Court Case No. F1017409 Out Of      ADel Acosta, Clerk
  The 145th Judicial District Court Of Nacogdoches County, Texas

         PETITIONER'S MOTION REQUESTING AN EXTENSION OF TIME
      FOR FILING HIS PRO SE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF THE COURT:

      INTO COURT comes Jamarios LeChristopher Canton ("Canton"), Petitioner
pro se in this case, and respectfully moves this Court to grant him an extens
ion of time in which to file his petition for discretionary review ("PDR"), of
the decision and judgment of the Twelfth Court of Appeals, entered on December

20, 2012, in No. 12-12-00118-CR, affirming the trial court's judgment in Cause
No. F1017409 rendered by the 145th Judicial District Court of Nacogdoches Coun

ty, Texas.   In support of this motion, Canton offers the following:

                                         I.

      Canton had applied for a writ of habeas corpus under Article 11.07 of the

Texas Code of Criminal Procedure and in a per curiam Opinion this Court ordered

that Canton "is granted an opportunity to file an out-of-time petition for dis
cretionary review...." Ex parte Cantonf No. WR-81,430-02 (Tex. Grim. App* April
22, 2015).   Canton will seek review of the Court of Appeals' judgment, that was

                                         -1-
rendered and entered by the Twelfth Court of Appeals.   See Canton v. State, 2012

WL6674421 (Tex.App.-Tyler Dec. 20, 2012). This Court has allowed for Canton to
file his PDR "Vithin 30 days of the date on which this Court's mandate issues."
Fx parte Canton. No. HR-81,430-02 (Tex.Crim.App. S&b. 22, 2015) (per curiam).
      This Court's mandate issued on May 18, 2015; accordingly, Canton has until
June 17, 2015, to submit his PDR to this Court.   Canton seeks an extension of 60
days, up to and including Sunday, August 16, 2015, to submit his petition.
                                      II.

      On May 28, 2015, Canton submitted his APPELLANT-PETITIONER'S MOTION TO RE
VIVE AND REINSTATE HIS PREVIOUSLY FILED PETITION FOR DISCRETIONARY REVIEW, seek

ing to have the PDR that had been submitted on March 22, 2013, and dismissed by
the Court as having been "untimely filed," reinstated as the "live" petition.
      Canton asks for a sixty-day (60) extension so that the Court will be given
sufficient time to consider and rule on the motion to reinstate.   Alternatively,

if the Court overrules or denies Canton's motion to reinstate, the extension al
so will provide Canton with the time he will need to prepare another petition by
copying the carbon copy of the original PDR in his files; and to have the exhib
its contained in the APPENDICES xeroxed.

                                     III.

      This is Canton's first request for an extension of time following the ren
dition and entry of the Court's April 22, 2015, per curiam Opinion granting Can
ton an opportunity to submit an out-of-time PDR. However, prior to submitting a
PDR in the first instance on March 22, 2013, Canton had requested, and was gran
ted an extension of time.

      Canton apologizes to this Court for the necessity of this extension, and
he certifies that he does not request it for the purposes of delay, or to harass
the Appellee-Respondent, and he believes that any extensions will not prejudice
the State.

                                  PRAYER




                                       -2-
      WHEREFORE, PREMISES CONSIDERED, Canton respectfully prays that this Honor

able Court will grant him an extension of sixty (60) days, up to and including
Sunday, August 16, 2015, for submitting his PDR to this Court.


                                          Respectfully submitted,




                                           KMARIOS L. CANTON, pro se
                                          Robertson Unit, TDCJ No.1771951
                                          12071 FH 3522
                                          Abilene, Texas     79601-8799


                  VERIFICATION BY UNSWORN DECLARATION

      I, Jamarios L. Canton, TDCJ-CID No. 1771951, being presently incarcerated
at the Robertson Unit of the Correctional Institutions Division of the Texas De
partment of Criminal Justice, located in Jones County, Texas, declare under pen
alty of perjury that the foregoing is true and correct.

      EXECUTED on this, the ELEVENTH day of JUNE, 2015.



                                             &44U$&^6<U?L t
                                                  JAMARIOS L.    CANTON
                            CERTIFICATE OF SERVICE

       I, Jamarios L. Canton, Petitioner pro se, do hereby certify that a true
and correct carbon copy of the above and foregoing PETITIONER'S MOTION REQUEST
ING AN EXTENSION OF TIME FOR FILING HIS PRO SE PETITION FOR DISCRETIONARY RE
VIEW, has been served on the following individuals by regular U.S. Postal Ser
vice   first   class mail, by depositing same enclosed in a postpaid and properly
addressed envelope, into the prison's internal Legal Mail System, under the es
tablished Prison Mailbox Rule, on the TWELFTH day of_JUNE, 2015, mailed to:

       Ms. Nicole Lostracco, Esq.
       Nacogdoches County District Attorney
       Nacogdoches County Courthouse
       101 West Main Street, Suite 250
       Nacogdoches, Texas 75961
and to;
       Hon. Lisa McMinn, Esq.
       State Prosecuting Attorney
       P.O. Box 13046 -- Capitol Station
       Austin, Texas 78711-3046




                                                             c
                                                    JAMARIOS     L.   CANTON




                                        -4-
                                 JAMARIOS L. CANTON
                               1771951 Robertson Unit
                                    12071 FM 3522
                          Abilene, Texas     79601-8799
                                                                  RECEIVED IN
June 11, 2015
                                                             COURT OF CRIMINAL APPEALS
Honorable Abel      Acosta, Clerk                                  JUN 172015
Texas Court of      Criminal Appeals
P.O. Box 12308      — Capitol Station
Austin, Texas       78711-2308                                  Abel Acosta, Clerk
RE:        Court of Criminal Appeals No.
           Court of Appeals No.12-12-00118-CR
           Trial Court Case No. F10&7409

STYLE:     Jamarios LeChristopher Canton v. The State of Texas

Dear Mr.     Acosta:

        Please find enclosed the original only of my PETITIONER'S MO
TION     REQUESTING     AN EXTENSION OF TIME FOR FILING HIS PRO SE PETI
TION FOR DISCRETIONARY REVIEW, for filing          among the papers    in the
above    referenced action.

        Be advised that I have forwarded carbon copies of same to Ms.
Nicole Lostracco, Esq., the District Attorney of Nacogdoches Coun
ty, and to Ms. Lisa McMinn, Esq., the State's Prosecuting Attorney
at their respective offices, under cover of a carbon copy             of this
letter.

        Once again I thank you so much, in advance, for your kind and
patient assistance with this matter**

                                            Very respectfully, I remain,
                                                Your obedient servant,




                                              MARIOS L. CANTON, pro se

JLC/grs
cc: Ms. Lisa McMinn, Esq.
    Ms. Nicloe Lostracco, Esq.
      Mr. Gordon R. Simmonds

Enclosure:    As stated above